CaMpbell, J.
Plaintiff sued defendant for the wrongful seizure and conversion of personal property. Defendant undertook to justify under a tax warrant upon which plaintiff was charged vpth a drain assessment. When this warrant was presented it was objected to on several plainly expressed grounds, and "the court below ruled it out, on the ground that the statute gave no authority to collect the tax from the personal property. Defendant brought error.
The plaintiff’s counsel in this Court relied on all the objections raised below, as he had a right to do, as the judgment cannot be reversed if the decision was right, whether based on satisfactory reasons or not.
It appears from the roll that instead of placing the taxes on the roll in such a way as to identify the drain for which they were laid, by name or otherwise, so as to have each fund kept separate in the township treasurer’s hands, and so as also to allow payment by drainage orders, as contemplated by sections 15, 21 and 22, the roll required the money for all drains in the township to be paid over in a gross sum to the town treasurer, and, as we must assume from the record, contained none of the substantial elements of a proper charging under the statutes. This being so, it was unimportant whether a regular tax could or could not be col*558lected against personalty,' and we need not consider that question, which comes later in order than the objection .already discussed. The warrant being bad on its face, was no defense.
The judgment must be affirmed with costs.
The other Justices concurred.